Title: From Thomas Jefferson to United States Congress, 22 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and House of Representatives 
                                of the US.
                        
                        Agreeably to the request of the House of Representatives, communicated in their resolution of the 16th.
                            instant, I proceed to state, under the reserve therein expressed, information recieved touching an illegal combination of
                            private individuals against the peace & safety of the Union, and a military expedition planned by them against the
                            territories of a power in amity with the US. with the measures I have pursued for suppressing the same.
                        I had, for some time, been in the constant expectation of recieving such further information as would have
                            enabled me to lay before the legislature the termination, as well as the beginning, & progress of this scene of
                            depravity, so far as it has been acted on the Ohio & it’s waters. from this the state of safety of the lower country
                            might have been estimated on probable grounds. and the delay was indulged the rather, because no circumstance had yet made
                            it necessary to call in the aid of the legislative functions. information, now recently communicated, has brought us
                            nearly to the period contemplated. the mass of what I have recieved, in the course of these transactions, is voluminous:
                            but little has been given under the sanction of an oath, so as to constitute formal & legal evidence. it is chiefly in
                            the form of letters, often containing such a mixture of rumors, conjectures and suspicions as renders it difficult to sift
                            out the real facts, and unadviseable to hazard more than general outlines, strengthened by concurrent information, or the
                            particular credibility of the relator. in this state of the evidence, delivered sometimes too under the restriction of
                            private confidence, neither safety nor justice will permit the exposing names, except that of the principal actor, whose
                            guilt is placed beyond question.
                        Some time in the latter part of September, I recived intimations that designs were in agitation in the Western
                            country, unlawful, & unfriendly to the peace of the Union; and that the prime mover in these was Aaron Burr, heretofore
                            distinguished by the favor of his country. the grounds of these intimations being inconclusive, the objects uncertain, &
                            the fidelity of that country known to be firm, the only measure taken was to urge the informants to use their best
                            endeavors to get further insight into the designs & proceedings of the suspected persons, and to communicate them to me.
                        It was not till the latter part of October, that the object of the conspiracy began to be percieved; but still
                            so blended, & involved in mystery, that nothing distinct could be singled out for pursuit.   in this state of uncertainty,
                            as to the crime contemplated, the acts done, and the legal course to be pursued, I thought it best to send to the scene,
                            where these things were principally in transaction, a person in whose integrity, understanding & discretion, entire
                            confidence could be reposed, with instructions to investigate the plots going on, to enter into conference (for which he
                            had sufficient credentials) with the Governors & all other officers, civil & military, &, with their aid, to do on
                            the spot whatever should be necessary to discover the designs, of the Conspirators, arrest their means, bring their persons
                            to punishment, and to call out the force of the country to suppress any unlawful enterprize, in which it should be found
                            they were engaged. by this time it was known that many boats were under preparation, stores of provisions collecting, and
                            an unusual number of suspicious characters in motion on the Ohio, & it’s waters. besides dispatching the confidential
                            agent to that quarter, orders were at the same time sent to the Governors of the Orleans & Missisipi territories, & to
                            the commanders of the land & naval forces thire to be on their guard against surprise, & in constant readiness to
                            resist any enterprise which might be attempted on the vessels, posts, or other objects under their care: and on the 8th.
                            of November, instructions were forwarded to Genl. Wilkinson to hasten an accomodation with the Spanish commandant on the
                            Sabine, and, as soon as that was effected, to fall back with his principal force to the hither bank of the Missisipi, for
                            the defence of the interesting points on that river. by a letter recieved from that officer on the 25th. of Nov. but dated
                            Octob. 21. we learnt that a confidential agent of Aaron Burr had been deputed to him, with communications, partly written
                            in cypher & partly oral, explaining his designs, exaggerating his resources, & making such offers of emolument &
                            command, to engage him & the army in his unlawful enterprises as he had flattered himself would be successful. the
                            General, with the honour of a soldier, and fidelity of a good citizen, immediately dispatched a trusty officer to me with
                            information of what had passed, proceeded to establish such an understanding with the Spanish commandant on the Sabine, as
                            permitted him to withdraw his force across the Missisipi, and to enter on measures for opposing the projected enterprise.
                        The General’s letter, which came to hand on the 25th. of Nov. as has been mentioned, & some other
                            information, recieved a few days earlier, when brought together, developed Burr’s general designs, different parts of which
                            only had been revealed to different informants. it appeared that he contemplated two distinct objects, which might be
                            carried on either jointly or separately, and either the one, or the other first as circumstances should direct. one of
                            these was the severance of the union of these states by the Alleganey mountains; the other an attack on Mexico. a third
                            object was provided, merely ostensible, to wit, the settlement of a pretended purchase of a tract of country on the
                            Washita, claimed by a Baron Bastrop. this was to serve as the pretext for all his preparations, an allurement for such
                            followers as really wished to acquire settlements in that country, and a cover under which to retreat in the event of a
                            final discomfiture of both branches of his real design.
                        He found at once that the attachment of the Western country to the present union was not to be shaken; that
                            it’s dissolution could not be effected with the consent of it’s inhabitants, & that his resources were inadequate, as yet,
                            to effect it by force. he took his course then at once, determined to sieze on N. Orleans, plunder the bank there, possess
                            himself of the Military & Naval stores, and proceed on his expedition to Mexico: and to this object all his means &
                            preparations were now directed. he collected from all the quarters where himself, or his Agents, possessed influence, all
                            the ardent, restless, desperate & disaffected persons who were ready for any enterprize analogous to their characters.
                            he seduced good and well meaning citizens, some by assurances that he possessed the confidence of the government, & was
                            acting under it’s secret patronage; a pretence which procured some credit from the state of our differences with Spain:
                            and others by offers of land in Bastrop’s claim on the Washita.
                        This was the state of my information of his proceedings about the last of November; at which time therefore
                            it was first possible to take specific measures to meet them. the Proclamation of Nov. 27. two days after the reciept of
                            Genl. Wilkinson’s information, was now issued. orders were dispatched to every interesting point on the Ohio and
                            Missisipi, from Pittsburg to New Orleans, for the emploiment of such force, either of the regulars or of the militia, and
                            of such proceedings also of the civil authorities, as might enable them to sieze on all boats & stores provided for the
                            enterprise, to arrest the persons concerned, & to suppress effectually the further progress of the enterprize. a little
                            before the reciept of these orders in the state of Ohio, our confidential agent, who had been diligently employed in
                            investigating the conspiracy, had acquired sufficient information to open himself to the Governor of that state, & to
                            apply for the immediate exertion of the authority & power of the state to crush the combination. Governor Tiffin & the
                            Legislature, with a promptitude, an energy & patriotic zeal, which entitle them to a distinguished place in the
                            affection of their sister states, effected the siezure of all the boats, provisions & other preparations within their
                            reach; & thus gave a first blow, materially disabling the enterprise in it’s outset.
                        In Kentucky a premature attempt to bring Burr to justice, without sufficient evidence for his conviction,
                            had produced a popular impression in his favor, and a general disbelief of his guilt. this gave him an unfortunate
                            opportunity of hastening his equipments. the arrival of the Proclamation & orders, & the application & information
                            of our confidential agent, at length awakened the authorities of that state to the truth, & then produced the same
                            promptitude & energy of which the neighboring state had set the example. under an act of their legislature of Dec. 23.
                            militia was instantly ordered to different important points, & measures taken for doing whatever could yet be done. some
                            boats (accounts vary from five to double or treble that number) and persons (differently estimated from one to three
                            hundred) had in the mean time passed the falls of Ohio, to rendezvous at the mouth of Cumberland, with others expected
                            down that river.
                        Not apprised till very late that any boats were building on Cumberland, the effect of the Proclamation had
                            been trusted to for some time in the state of Tennissee. but on the 19th. of Dec. similar communications & instructions,
                            with those to the neighboring states were dispatched by express, to the Governour, and a General officer of the Western
                            division of the state: and on the 23d. of Dec. our confidential agent left Frankfort for Nashville, to put into activity
                            the means of that state also. but by information recieved yesterday, I learn that on the 22d. of Dec. mr Burr descended the Cumberland, with two boats, merely of accomodation, carrying, from that state, no Quota
                            towards his unlawful enterprise.   whether after the arrival of the Proclamation, of the orders, or of our Agent, any
                            exertion which could be made by that state, or the orders of the Governor of Kentucky for calling out the militia at the
                            mouth of Cumberland, would be in time to arrest these boats, & those from the falls of Ohio, is still doubtful.
                        On the whole the fugitives from the Ohio, with their associates from Cumberland, or any other place in that
                            quarter, cannot threaten serious danger to the city of New Orleans.
                        By the same express of Dec. 19. orders were sent to the Governors of Orleans & Missisipi, supplementary to
                            those which had been given on the 25th. of November, to hold the militia of their territories in readiness to cooperate
                            for their defence with the regular troops and armed vessels then under command of Genl. Wilkinson. great alarm indeed
                            was excited at N. Orleans by the exaggerated accounts of mr Burr, disseminated through his emissaries, of the armies &
                            navies he was to assemble there. Genl. Wilkinson had arrived there himself on the 24th. of Nov. and had immediately put
                            into activity the resources of the place for the purpose of it’s defence, and on the 10th. of Dec. he was joined by his
                            troops from the Sabine. great zeal was shewn by the inhabitants generally; the merchants of the place readily agreeing to
                            the most laudable exertions & sacrifices for manning the armed vessels with their seamen; and the other citizens
                            manifesting unequivocal fidelity to the union, & a spirit of determined resistance to their expected assailants.
                        Surmises have been hazarded that this enterprize is to recieve aid from certain foreign powers. but these
                            surmises are without proof or probability. the wisdom of the measures sanctioned by Congress at it’s last session has
                            placed us in the paths of peace and justice with the only powers with whom we had any differences: and nothing has
                            happened since which makes it either their interest or ours to pursue another course. no change of measures has taken
                            place on our part; none ought to take place at this time. with the one, friendly arrangement was then proposed, and the
                            law, deemed necessary on failure of that, was suspended to give time for a fair trial of the issue. with the same power
                            friendly arrangement is now proceeding under good expectations, and the same law, deemed necessary on failure of that, is
                            still suspended to give time for a fair trial of the issue.   with the other, negociation was in like manner then
                            preferred, and provisional measures only taken to meet the event of rupture. with the same power negociation is still
                            preferred, & provisional measures only are necessary to meet the event of rupture. while therefore we do not deflect in
                            the slightest degree from the course we then assumed, and are still pursuing, with mutual consent, to restore a good
                            understanding, we are not to impute to them practices as irreconcileable to interest as to good faith, and changing
                            necessarily the relations of peace & justice between us to those of war. these surmises are therefore to be imputed to
                            the vauntings of the author of this enterprise, to multiply his partisans by magnifying the belief of his prospects &
                            support.
                        By letters from Genl. Wilkinson of the 14th. & 18th. of December, which came to hand two days after the
                            date of the resolution of the House of Representatives, that is to say, on the morning of the 18th. inst. I recieved the
                            important affidavit, a copy of which I now communicate, with extracts of so much of the letters as comes within the scope
                            of the resolution. by these it will be seen that of three of the principal emissaries of mr Burr, whom the General had
                            caused to be apprehended, one had been liberated by Habèas Corpus, and two others, being those particularly employed in
                            the endeavor to corrupt the General & army of the US. have been embarked by him for ports in the Atlantic states,
                            probably on the consideration that an impartial trial could not be expected, during the present agitations of New Orleans,
                            and that that city was not as yet a safe place of confinement. as soon as these persons shall arrive, they will be
                            delivered to the custody of the law, and left to such course of trial both as to place and process, as it’s functionaries
                            may direct. the presence of the highest judicial authorities, to be assembled at this place within a few days, the means
                            of pursuing a sounder course of proceedings here than elsewhere and the aid of the Executive means, should the judges
                            have occasion to use them, render it equally desirable, for the criminal, as for the public, that, being already removed
                            from the place where they were apprehended, the first regular arrest should take place here, and the course of
                            proceedings recieve here it’s  proper direction.
                        
                            Th: Jefferson
                     
                            January 22, 1807.
                        
                    